Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the preliminary amendment filed 8/12/2021, claims 1-8, 11, and 13-15 are amended, and claims 16-20 are cancelled. Claims 1-15 are pending and under examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “grading device”1 and “grading support device”2 in claim 6, and “learning device” 3 in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7 and 11 recites “receiving correction information of the grading result from an outside.” It is unclear what the limitation “outside” refers to. Examiner reviewed the Specification and could not identify any single clue as to what constitutes inside or outside at all. For the same reason, dependent claims thereof are rejected as well.
Claim 13 recites the limitation "the corrected grading result” in line 2 and “the training data” in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner assumes claim 13 depends of claim 12, which recites the antecedent bases.
Claim limitation “analysis device” in claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification, at best, recites the instance without further providing any corresponding structure. For instance, Figure 15 illustrates the analysis device 14 merely as a box without providing any specific structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) without significantly more. 
[STEP 1] The claim recites at least one step or structure. Thus, the claim is to a process or product, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) recite(s):
acquiring an answered file including information of an answer to a question; 
extracting the answer from the acquired answered file; and 
grading the extracted answer using a learning result obtained through machine learning of a relationship between an answer and a grading result of the answer.
The non-highlighted aforementioned limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “processor,” “memory,” “device,” and “machine learning,” nothing in the claim element precludes the step from practically being performed between people. For example, but for the recited language, the step in the context of this claim encompasses a reviewer inspecting graded answer sheets for double-checking. 
If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas.
Alternatively, the non-highlighted aforementioned limitation covers performance of the limitation in the mind but for the recitation of generic computer components.
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “processor,” “memory,” “device,” and “machine learning”.
The “processor,” “memory,” and “device” in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The “machine learning” in the aforementioned steps is recited at a high-level of generality such that it amounts no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a machine learning to perform the aforementioned steps amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally linking the use of the aforementioned concept to a particular technological environment or field of use. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 2-5, 7, 8, 10-15 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites the additional limitations of “learning device” [claim 7] and “analysis device” [claim 8], which are no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. The additional element of using “device” to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Driscoll (U.S. Patent Application Publication 2009/0148075).
Regarding claims 1, 6 and 9, Driscoll discloses a grading support device/system/method comprising: 
acquiring an answered file including information of an answer to a question (430 in FIG. 4; ¶0014: “Finally, an administrator may select 430 a data file. The data file may contain individualized data for each test taker such as, for instance, a name 40, school 50 and grade 60.”); 
extracting the answer from the acquired answered file (441, 442 and 443 in FIG. 4; ¶0015: “Preferably the text in one of the identified areas uniquely identifies the test taker. For instance and referring to FIG. 1, "JOSEPH JOHN" may be associated with the tag "name," "Grade 06" may be associated with the tag "grade," …”); and 
grading the extracted answer using a learning result obtained through machine learning4 of a relationship between an answer and a grading result of the answer (444 and 445 in FIG. 4; ¶0015: “For instance, the quality control engine 220 may compare "Grade 06" to the entry for the tag "grade" corresponding to "JOSEPH JOHN." Based on the result of the comparisons, the quality control engine 220 may indicate 445 the result of the comparisons in a log file, or through a graphical user interface. In a preferred embodiment, if the OCRed value differs from the expected value in a report, the quality control engine 220 will provide a graphical user interface displaying the report, highlighting the OCRed value that differs from the expected value, and displaying the expected value.”).

Regarding claims 2 and 10, Driscoll further discloses in a case where the information of an answer included in the answered file is displayed in a part of an image, extracting a region where the information of an answer is displayed as the information of an answer from the image (FIG. 3; 430 and 441 in FIG. 4; ¶0014: “As discussed above, the configuration file identifies areas on a report containing data elements.”).

Regarding claims 3, 7 and 11, Driscoll further discloses receiving correction information of the grading result from an outside and correcting the grading result based on the correction information (It is noted that the limitation “outside” is indefinite and rejected under 35 USC 112(b). see supra; Here, Examiner construes the “outside” reads on “data file entries of 444 in FIG. 4; ¶0015: “For instance, the quality control engine 220 may compare "Grade 06" to the entry for the tag "grade" corresponding to "JOSEPH JOHN." Based on the result of the comparisons, the quality control engine 220 may indicate 445 the result of the comparisons in a log file, or through a graphical user interface. In a preferred embodiment, if the OCRed value differs from the expected value in a report, the quality control engine 220 will provide a graphical user interface displaying the report, highlighting the OCRed value that differs from the expected value, and displaying the expected value.”).

Regarding claims 4, 7 and 12, Driscoll further discloses outputting a corrected grading result based on the correction information as training data to be used for the machine learning (¶0015: “Based on the result of the comparisons, the quality control engine 220 may indicate 445 the result of the comparisons in a log file, or through a graphical user interface. In a preferred embodiment, if the OCRed value differs from the expected value in a report, the quality control engine 220 will provide a graphical user interface displaying the report, highlighting the OCRed value that differs from the expected value, and displaying the expected value.”).

Regarding claims 5 and 14, Driscoll further discloses grouping grading results of answers to a same question individually extracted from a plurality of the acquired answered files (¶0014: “An administrator first selects 410 a group of reports upon which to perform quality control.”).

Regarding claims 8 and 15, Driscoll further discloses an analysis device configured to acquire the question, the answer to the question, and a grading result of the answer, and analyze the answer to the question by statistical processing (¶0015: “Once a group of reports, configuration file, and data file have been selected (the order of selection of these components is not significant), the group of reports is analyzed 440. During the analysis, the quality control engine 220 may iterate through the reports in the group of reports.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driscoll.
Regarding claim 13, Driscoll further discloses storing the corrected grading result based on the correction information in the log file (445 in FIG. 4) but does not explicitly disclose performing relearning using the logged data as the training data to be used for the machine learning to update the learning result.
The examiner takes OFFICIAL NOTICE that using machine learning with relearning was old and well known in the art at the time of applicant's invention, as it provides means to provide self-learning computer model with latest data to reflect more reliable and accurate results.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spec. ¶0017, “More specifically, the grading device 4 and the learning device 5 are implemented by a processor such as a central processing unit (CPU) or a graphics processing unit (GPU).”
        2 Figure 3 illustrates the grading support device 3 comprises a processor.
        3 Spec. ¶0017, “More specifically, the grading device 4 and the learning device 5 are implemented by a processor such as a central processing unit (CPU) or a graphics processing unit (GPU).”
        4 Examiner acknowledges that the Specification does not provide any definition or description of the term “machine learning.” Therefore, Examiner broadly interprets the machine learning to encompasses computer models.